Affirmed and Memorandum Opinion filed December 2, 2014.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-14-00104-CR
                             NO. 14-14-00105-CR
                             NO. 14-14-00106-CR

                  GEORGE WILHELM VOGEL, Appellant
                                       V.
                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 359th District Court
                          Montgomery County, Texas
                    Trial Court Cause No. 13-04-04450 CR

                MEMORANDUM                     OPINION


      Appellant appeals his convictions for three counts of aggravated sexual
assault of a child. Appellant’s appointed counsel filed a brief in which he
concludes the appeals are wholly frivolous and without merit. The brief meets the
requirements of Anders v. California, 386 U.S. 738 (1967), by presenting a
professional evaluation of the record and demonstrating why there are no arguable
grounds to be advanced. See High v. State, 573 S.W.2d 807, 811–13 (Tex. Crim.
App. 1978).

      A copy of counsel’s brief was delivered to appellant. Appellant was advised
of the right to examine the appellate record and file a pro se response. See Stafford
v. State, 813 S.W.2d 503, 512 (Tex. Crim. App. 1991). Appellant received the
record on July 30, 2014, and received two extensions of time to file a pro se
response. As of this date, pro se response has been filed.

      We have carefully reviewed the record and counsel’s brief and agree the
appeals are wholly frivolous and without merit. Further, we find no reversible error
in the record. We are not to address the merits of each claim raised in an Anders
brief or a pro se response when we have determined there are no arguable grounds
for review. See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).

      Accordingly, the judgment of the trial court is affirmed.



                                       PER CURIAM

Panel consists of Justices McCally, Brown, and Wise.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                          2